Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
IDS received 5/10/2019, 10/26/2020 and 11/2/2020 have been entered.

Election
Applicant’s election with traverse of Group I, claims 1-9 in the reply filed on 1/13/2022 is acknowledged. The requirement for species election is hereby withdrawn. The traverse is based on the argument that there is no undue burden to search the Group II invention. This is not found persuasive for the reasons of record (see requirement for restriction dated 11/22/2021). Claims 10-16 (drawn to nonelected invention) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), there being no allowable generic or linking claim. 
Claims 1-9 are under examination. 
Priority
This application claims benefit of foreign application REPUBLIC OF KOREA 10-2018-0132169 (filed 10/31/2018).

Claim Objections
Claim 1 is objected to because of the following informalities:  please spell out “ALK” and “ROS-1” in line 1 at least in the first occurrence.  Appropriate correction is required.

Claim Interpretation

Claims 7-9 direct to mental steps of conducting analysis and/or judging (which is also direct to necessary results in either claim 8 or 9) without reciting any structural limitations for the active method steps, therefore these claims are not considered to provide patentable limitations to the claimed method, thus claims 7-9 are rejected together with their independent claim 1 (see art rejections below) as long as the same active method steps are taught.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blay (Cancer Research, 1997, 57:2603-2605).
For Claims 1-5: the reference teaches a method comprising: treating a cell line: human lung A549 (page 2602, right column, 3rd full paragraph, line 3++) which is a non-small cell lung cancer line, for claims 4-5) with a candidate substance: coformycin and/or 5’-iodotubercidin (page 2602, right column, 5th full paragraph, line 6++); measuring a level of adenosine (page 2602, right column, 4th full paragraph++, and page 2604, Fig. 4) in the cell line treated with the candidate substance; and comparing the measured level of with a level before being treated with the candidate substance (page 2604, Fig. 4). 
For Claims 7-9: the reference teaches a method further comprising: conducting a multivariate analysis of the measured level of adenosine (no specific multivariate analysis factors are claimed therefore any multivariate analysis meet the claim limitation, page 2603, Fig. 3 and page 2604, Fig. 4), judging a candidate substance (page 2603, Fig. 3 and page 2604, Fig. 4).

s 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rao (JBC, 2004, 279(24):25503-25510).
For Claims 1-4: the reference teaches a method comprising: treating a cell line: MCF-7 which is a carcinoma in situ of breast cancer cell line (page 25503, right column, 2nd full paragraph, line 13++ and page 25504, right column, 1st full paragraph++, for claims 4 and 6) with a candidate substance: phosphorothioate antisense and sense human hCG/LH receptor ODNs (page 25504, right column, 1st full paragraph++); measuring a level of cAMP (page 25508, Fig. 7) in the cell line treated with the candidate substance; and comparing the measured level of with a level before being treated with the candidate substance (page 25508, Fig. 7). 
For Claims 7-9: the reference teaches a method further comprising: conducting a multivariate analysis of the measured level of adenosine (no specific multivariate analysis factors are claimed therefore any multivariate analysis meet the claim limitation, page 25506, Fig. 4, page 25507, Figs. 5-6 and page 25508, Fig. 7), judging a candidate substance (page 25503, abstract summary, line page 25508, Fig. 7).

Conclusion
No claim is allowed. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/            Primary Examiner, Art Unit 1653